DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 9th, 2020 and November 3rd, 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
Figures 6-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Accordingly, Spec. ¶9 recites “Fig. 6 is a view indicating a case where the moving body according to the prior art moves along the user moving in a figure of eight… Fig . 7 is a view showing movement trajectories of the user and the moving body according to the prior art in VII part of Fig. 6 in detail.”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claims 1-3:
Claim 1: 
“a detection unit for detecting”
“a moving target calculation unit for calculating”
“a movement control unit for controlling”
“a moving target setting unit for setting”
Claim 2:
“distance measurement unit for measuring”
“position orientation unit for calculating”

“velocity calculation unit for calculating”
“first target calculation unit for calculating”
“second target calculation unit for calculating”

Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1)-(9) recited above use the generic placeholder “unit”, “device”, “system”, or substitutes that are considered generic placeholders for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “unit” in (1)-(9) above pass prong A. 
(B) each of the phrases following the underlined portion in items (1)-(9) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1)-(9) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  

¶11 “a distance measurement sensor 16 is a device arranged on an upper part of the outer case 2 and detecting a distance (distance measurement) between the distance measurement sensor 16 and an object by irradiating laser light in all directions (360 degrees). The distance measurement sensor 16 transmits a distance to the detected object to the control unit 10 in association with the angle to the control unit 10. Further, the distance measurement sensor 16 is configured to be movable in vertical direction and the position of the distance measurement sensor 16 in the vertical direction is appropriately set so that the laser light from the distance measurement sensor 16 is irradiated in advance to the periphery of the shoulder of the user H. Hereinafter, the distance and the angle detected by the distance measurement sensor 16 are referred to as "distance measurement data".”; Drawings Fig. 1 distance measurement unit 16.  
There is no corresponding structure for a “moving target calculation unit” carrying out the functional limitation “calculating a moving target of the moving body with respect to the target based on a detection result by the detection unit”.
¶11 a control unit 10 provided in the outer case 2 and controlling each part of the moving body… The distance measurement sensor 16 transmits a distance to the detected object to the control unit 10 in association with the angle to the control unit 10. ¶17 The moving body 1 includes the control unit 10 having a CPU 11, a flash ROM 12 and a RAM 13 which are respectively connected to an input/output port 15 through a bus line 14. ¶21 When a control signal is input from the control unit 10 to the drive unit 18, the motor rotates based 

¶11 “a distance measurement sensor 16 is a device arranged on an upper part of the outer case 2 and detecting a distance (distance measurement) between the distance measurement sensor 16 and an object by irradiating laser light in all directions (360 degrees). The distance measurement sensor 16 transmits a distance to the detected object to the control unit 10 in association with the angle to the control unit 10. Further, the distance measurement sensor 16 is configured to be movable in vertical direction and the position of the distance measurement sensor 16 in the vertical direction is appropriately set so that the laser light from the distance measurement sensor 16 is irradiated in advance to the periphery of the shoulder of the user H. Hereinafter, the distance and the angle detected by the distance measurement sensor 16 are referred to as "distance measurement data".”; Drawings Fig. 1 distance measurement unit 16.   

There is no corresponding structure for a “position orientation calculation unit” carrying out the functional limitation  “calculating position and orientation of the target based on a plurality of distance measurement data measured by the distance measurement unit” found in the specification.
There is no corresponding structure for a “velocity calculation unit” carrying out the functional limitation “calculating a velocity of the target based on a plurality of distance measurement data measured by the distance measurement unit” found in the specification.
There is no corresponding structure for “first target calculation unit” carrying out the functional limitation “calculating a first moving target of the moving body based on the position and orientation of the target calculated by the position orientation calculation unit” found in the specification
There is no corresponding structure for  “second target calculation unit” carrying out the functional limitation “calculating a second moving target of the moving body based on the first moving target calculated by the first target calculation unit and the velocity of the target calculated by the velocity calculation unit” found in the specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1-3 are interpreted under 112 (f). As noted above, the specification fails to disclose a sufficient structure for the following:
Claim 1 is rejected for reciting a “moving target calculation unit” carrying out the functional limitation “calculating a moving target of the moving body with respect to the target based on a detection result by the detection unit” when there is no sufficient structure found in the specification.
Claim 2 is rejected for reciting a “position orientation unit” carrying out the functional limitation “calculating position and orientation of the target based on a plurality of distance measurement data measured by the distance measurement unit” when there is no sufficient structure found in the specification.

Claim 3 is also rejected for reciting a “first target calculation unit” carrying out the functional limitation “calculating a first moving target of the moving body based on the position and orientation of the target calculated by the position orientation calculation unit” when there is no sufficient structure found in the specification.
Claim 3 is also rejected for reciting a  “second target calculation unit carrying out the functional limitation “calculating a second moving target of the moving body based on the first moving target calculated by the first target calculation unit and the velocity of the target calculated by the velocity calculation unit” when there is no sufficient structure found in the specification.
 Claim 4 is rejected on the basis of its dependency. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) because claim 1 recites “A moving body having a movement unit, the moving body moves following a target in the right front or left front of the target with the movement unit”. It is unclear whether the moving body is following the target, following the position to the right front or left front of the target, or if it is following a position to the right front or left front of the movement unit. Claims 2-4 are rejected based on their dependency.
Claims 2 is rejected under 35 U.S.C. 112(b) because claim 2 recites “and wherein the moving target calculation unit calculates the moving target of the moving body with respect to the target.” This is unclear because it is referring to a “moving target… with respect to the target”.  It is difficult to understand a target with respect to itself.
Claims 3 is rejected under 35 U.S.C. 112(b) because claim 3 recites “wherein the moving target calculation unit calculates the second moving target as the moving target”.  It is unclear what moving target this is referring to. 
Claim 4 is rejected as indefinite under 35 U.S.C. 112(b) for an additional reason. Specifically, the limitation “a non-holonomic moving part” is unclear in view of the specification and the generally known meaning in the art of “non-holonomic”. First, it is unclear if “moving part” refers to wheels 17 or some other component since the wheels are the “moving part” which moves the body – but the specification also refers to a drive unit 18 as a moving part. See 
Claims 1-4 are rejected under 35 U.S.C. 112(b).  When a claim containing a 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure in the specification that performs the entire claimed function, it will also lack written description under section 112(a).  See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B. Accordingly, claims 1-3 are rejected for the reasons noted above in the 112(a) rejection. Claim 4 is rejected based on its dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the 


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kitahama (JP2007316924AI)(hereinafter “Kitahama”)(translation attached) in view of Watanabe (JP2016184337A)(hereinafter “Watanabe”)(translation attached).
	With respect to claim 1, Kitahama discloses:
A moving body (Kitahama page 2 “autonomous mobile device”) having a movement unit (Kitahama page 2 “a moving unit that moves the autonomous mobile device”), 
the moving body moves following a target in the right front or left front of the target with the movement unit (Kitahama page 6 “the autonomous mobile device 1 follows the master while staying relatively in any front, rear, left, and right areas in the traveling direction of the master”), 
the moving body comprising: 
a detection unit for detecting the target (Kitahama page 6 “the movement state of the autonomous mobile device 1 detected by the movement state detection unit 22”); 
a moving target calculation unit for calculating a moving target of the moving body with respect to the target based on a detection result by the detection unit (Kitahama page 5 “movement state detection unit 22 detects… the object recognition unit 23 detects the above-described movement state of the object and recognizes the relative positional relationship of the object with respect to the autonomous mobile device 1… An object information recognizing 
a movement control unit for controlling the movement unit so that the moving body moves to the moving target calculated by the moving target calculation unit (Kitahama page 3 “the moving unit can move the autonomous mobile device based on the relative positional relationship of the object recognized by the object recognizing unit when the moving state of the object is detected by the object recognizing unit.”); 
Kitahama fails to disclose:
wherein the moving target calculation unit comprises a moving target setting unit for setting the moving target to the right front of the target when the moving body is located in a first or fourth quadrant and setting the moving target to the left front of the target when the moving body is located in a second or third quadrant assuming an orientation of the target is y-axis direction in a coordinate system with the target being as an origin, 
and wherein the moving target calculation unit calculates the moving target set by the moving target setting unit 
However, Watanabe, from the same field of endeavor, discloses:
wherein the moving target calculation unit comprises a moving target setting unit for setting the moving target to the right front of the target when the moving body is located in a first or fourth quadrant and setting the moving target to the left front of the target when the moving body is located in a second or third quadrant assuming an orientation of the target is y-axis direction in a coordinate system with the target being as an origin (Watanabe Fig. 5a shows moving body 100 in the right front of the target, and exclusion area 121 behind the target in the rd and 4th quadrants when a top down x y axis coordinate system is used, with the user 150 being at the origin [0,0] - 130R and 130L being in the 1st and 2nd quadrants respectively; Watanabe page 2 “The movement target position is determined based on one of the user's right foot or left foot as a reference foot, and when the reference foot is stepped forward and moving forward, the moving body with respect to the user is in front of the user or the user’s left and right directions”; Watanabe page 5 “In the present embodiment, the moving body 100 moves the reference foot within the range of the region 130L or the region 130R on the side set by the user 150 as the reference foot among the right foot 150R and the left foot 150L of the user 150 in a normal state. Configured to move accordingly. For example, when the reference foot is set to the right foot 150R, the moving body 100 moves within the region 130R according to the movement of the right foot 150R.” Therefore, when the user sets the reference foot to be right, the moving body 100 will move from the back right [4th  quadrant] to the front right [1st quadrant] – and the moving body 100 will respectively move from the back left [3rd quadrant] to the front left [2nd quadrant] when the user sets the reference foot to be left), 
and wherein the moving target calculation unit calculates the moving target set by the moving target setting unit (Watanabe page 2 “The moving target position of the moving body is set by the target setting means within an area set around the front of the user based on the prediction of the foot movement.”; Watanabe page 4 “The process of S205 is an example of a target setting unit in the present invention”; Watanabe page 4 “the movement target position calculated in S205 of the relative position”.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the movement target setting unit for setting the moving st and 2nd quadrants and the moving target calculation unit for calculating the moving target, as taught by Watanabe, in the system of Kitahama in order to move with a user without them feeling uncomfortable. (Watanabe page 2 “the moving body may give an uncomfortable feeling to the user’s walking if the moving body is not sufficiently separated from the user.”)

	With respect to claim 2, Kitahama in view of Watanabe disclose: 
	wherein the detection unit is constituted from distance measurement unit for measuring the target (Watanabe page 3 “acquires parameters in the moving body coordinate system based on the input from the sensing unit… the parameters indicating… the relative position [x0, y0] of the user 150 with respect to the moving body])”), 
wherein the moving body comprises position orientation calculation unit for calculating position and orientation of the target based on a plurality of distance measurement data measured by the distance measurement unit (Watanabe page 3 “The CPU of the control unit 20 acquires parameters in the moving body coordinate system from the sensing unit… the parameters indicating… the relative position [x0, y0] of the user 150… the relative moving direction… the orientation of the body of the user 150”), 
and wherein the moving target calculation unit calculates the moving target of the moving body with respect to the target based on a calculation result by the position orientation calculation unit. (Watanabe page 4 “The CPU calculates a target relative position of the moving body 100 with respect to the user 150 based on the predicted movement of the foot (S205).”)


wherein the moving body comprises velocity calculation unit for calculating a velocity of the target based on a plurality of distance measurement data measured by the distance measurement unit, (Watanabe page 4 “the CPU calculates the moving speed of the user 150 from the speed of the moving body 100 with respect to the user 150 and the moving speed of the moving body100 acquired by the state detection process.”; Watanabe page 3 “Fig. 3 is a flowchart illustrating a state detection process… Based on the input from the sensing unit 20, each parameter expressed in the coordinate system is set… The CPU of the control unit 20 acquires parameters in the moving body coordinate system based on the input from the sensing unit 20”)
wherein the moving target calculation unit comprises a first target calculation unit for calculating a first moving target of the moving body based on the position and orientation of the target calculated by the position orientation calculation unit (Watanabe page 5 “According to the moving body 100 of the present embodiment, the state of the user 150 moving forward is detected by the sensing unit 10, and the movement of the user 150's foot is predicted based on the input from the sensing unit 10. Based on the predicted movement of the foot, the movement target position of the moving body 100 is calculated, and the moving body 100 is moved to the calculated movement target position. Thereby, the moving body 100 can be sequentially moved with respect to the user who moves forward according to the movement of the user's foot.”)
and a second target calculation unit for calculating a second moving target of the moving body based on the first moving target calculated by the first target calculation unit and 
 and wherein the moving target calculation unit calculates the second moving target as the moving target.  (Watanabe page 6 “The moving target position may be calculated so as to reach the front of the grounding position of the stepped foot at a timing near the point where the foot has moved and stepped on touches the ground”)

With respect to claim 4, Kitahama in view of Watanabe disclose: 
wherein the movement unit moves the moving body through a non-holonomic moving part.   (Watanabe Fig. 5, Fig.6 and Fig. 7 shows moving body 100 moving non-holonomically with varying distances from the user 150)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARVILLE ALBERT HOLLINGSWORTH IV/
Examiner, Art Unit 3667

/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667